                      Case 2:20-cv-00653-JCM-DJA Document 37 Filed 08/24/20 Page 1 of 4



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    RENEE JENKINS,                                       Case No. 2:20-CV-653 JCM (DJA)
                 8                                         Plaintiff(s),                     ORDER
                 9           v.
               10     PRIME WASHINGTON, LLC, dba
                      CORNERSTONE CROSSINGS
               11     APARTMENTS, et al.,
               12                                        Defendant(s).
               13
               14            Presently before the court is plaintiff Renee Jenkins’ motion to remand. (ECF No. 23).
               15     Defendants Prime Washington, LLC dba Cornerstone Crossings Apartments (“Prime
               16     Washington”), Prime Administration, LLC dba Prime Group (“Prime Group”), and Pauletta
               17     Dearinger (collectively, “defendants”) responded, (ECF No. 30), to which plaintiff replied, (ECF
               18     No. 33).
               19            Also before the court is defendants’ motion to dismiss.         (ECF No. 6).      Plaintiff
               20     responded, (ECF No. 17), to which defendants replied, (ECF No. 24).
               21     I.     Background
               22            The instant action arises from injuries caused by a couch thrown from a second story
               23     balcony. (ECF No. 3). Plaintiff sued defendants in the Eighth Judicial District Court in Clark
               24     County, Nevada.     (Id.).   Defendants then removed to this court on the basis of diversity
               25     jurisdiction, (ECF No. 1), and shortly thereafter, moved to dismiss the complaint, (ECF No. 6).
               26            Plaintiff now moves to remand this matter to state court for lack of complete diversity.
               27     (ECF No. 23).
               28

James C. Mahan
U.S. District Judge
                      Case 2:20-cv-00653-JCM-DJA Document 37 Filed 08/24/20 Page 2 of 4



                1     II.    Legal Standard
                2            “‘Federal courts are courts of limited jurisdiction,’ possessing ‘only that power
                3     authorized by Constitution and statute.’” Gunn v. Minton, 568 U.S. 251, 256 (2013) (quoting
                4     Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 377 (1994)). Pursuant to 28
                5     U.S.C. § 1441(a), “any civil action brought in a State court of which the district courts of the
                6     United States have original jurisdiction, may be removed by the defendant or the defendants, to
                7     the district court of the United States for the district and division embracing the place where such
                8     action is pending.” 28 U.S.C. § 1441(a).
                9            Because the court’s jurisdiction is limited by the constitution and 28 U.S.C. §§ 1331,
              10      1332, “[t]he threshold requirement for removal under 28 U.S.C. § 1441 is a finding that the
              11      complaint contains a cause of action that is within the original jurisdiction of the district
              12      court.” Ansley v. Ameriquest Mortg. Co., 340 F.3d 858, 861 (9th Cir. 2003) (quoting Toumajian
              13      v. Frailey, 135 F.3d 648, 653 (9th Cir. 1998)). Thus, “it is to be presumed that a cause lies
              14      outside the limited jurisdiction of the federal courts and the burden of establishing the contrary
              15      rests upon the party asserting jurisdiction.” Hunter v. Philip Morris USA, 582 F.3d 1039, 1042
              16      (9th Cir. 2009).
              17             Upon notice of removability, a defendant has thirty days to remove a case to federal court
              18      once he knows or should have known that the case was removable. Durham v. Lockheed Martin
              19      Corp., 445 F.3d 1247, 1250 (9th Cir. 2006) (citing 28 U.S.C. § 1446(b)(2)). Defendants are not
              20      charged with notice of removability “until they’ve received a paper that gives them enough
              21      information to remove.” Id. at 1251.
              22             Specifically, “the ‘thirty day time period [for removal] . . . starts to run from defendant’s
              23      receipt of the initial pleading only when that pleading affirmatively reveals on its face’ the facts
              24      necessary for federal court jurisdiction.” Id. at 1250 (quoting Harris v. Bankers Life & Casualty
              25      Co., 425 F.3d 689, 690–91 (9th Cir. 2005) (alterations in original)). “Otherwise, the thirty-day
              26      clock doesn’t begin ticking until a defendant receives ‘a copy of an amended pleading, motion,
              27      order or other paper’ from which it can determine that the case is removable.” Id. (quoting 28
              28      U.S.C. § 1446(b)(3)).

James C. Mahan
U.S. District Judge                                                  -2-
                      Case 2:20-cv-00653-JCM-DJA Document 37 Filed 08/24/20 Page 3 of 4



                1            A plaintiff may challenge removal by timely filing a motion to remand. 28 U.S.C.
                2     § 1447(c).    On a motion to remand, the removing defendant must overcome the “strong
                3     presumption against removal jurisdiction” and establish that removal is proper. Hunter, 582 F.3d
                4     at 1042 (quoting Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.1992) (per curiam)). Due to this
                5     strong presumption against removal jurisdiction, the court resolves all ambiguity in favor of
                6     remand to state court. Id.
                7     III.   Discussion
                8            Although defendant Pauletta Dearinger is a Nevada resident, defendants argue that she is
                9     a sham defendant, “fraudulently joined solely for the purpose of defeating diversity.” (ECF No.
              10      30). A non-diverse defendant is a “sham” if the plaintiff could not possibly recover against the
              11      party whose joinder is questioned. See Kruso v. Int’l Tel. & Tel. Corp., 872 F.2d 1416, 1426 (9th
              12      Cir. 1989).   In examining this question, all disputed questions of fact are resolved in the
              13      plaintiff’s favor. Id. “If there is a possibility that a state court would find that the complaint
              14      states a cause of action against any of the resident defendants, the federal court must find that the
              15      joinder was proper and remand the case to the state court.” Hunter v. Philip Morris USA, 582
              16      F.3d 1039, 1046 (9th Cir. 2009) (emphasis added).
              17             Here, this court finds such possibility, especially in light of Nevada’s less stringent
              18      “notice pleading” regime. Hay v. Hay, 678 P.2d 672, 674 (Nev. 1984) (“Nevada . . . courts
              19      liberally construe pleadings to place into issue matters which are fairly noticed to the adverse
              20      party.”). Construing all factual disputes in plaintiff’s favor, this court grants the instant motion
              21      to remand.
              22             In her complaint, plaintiff clearly explains why she has sued Dearinger: Dearinger
              23      worked as a property manager at the time of the incident and plaintiff’s harms resulted from
              24      Dearinger’s “acts and/or omissions on Prime Washington’s behalf, while she was acting in the
              25      course and scope of her employment.” (ECF No. 3). Plaintiff explicity alleges that Dearinger
              26      not only served in a supervisory role but she also “failed to call 911.” (Id.). Defendants respond
              27      at length on plaintiff’s claims, presenting facts in Dearinger’s declaration.       (ECF No. 30).
              28

James C. Mahan
U.S. District Judge                                                   -3-
                      Case 2:20-cv-00653-JCM-DJA Document 37 Filed 08/24/20 Page 4 of 4



                1     Plaintiff is correct that, at this stage, these allegations must be taken as true. See Kruso, F.2d at
                2     1426. The many factual disputes presented before this court are resolved in plaintiff’s favor.
                3            In determining this issue, this court must determine whether a state court could possibly
                4     find that plaintiff has sufficiently stated her claim. See Kruso, 872 F.2d at 1426. This court finds
                5     that Dearinger is not a sham defendant. There is no complete diversity, and this matter is hereby
                6     remanded.
                7            In light of this matter’s remand, this court denies defendants’ motion to dismiss as moot.
                8     (ECF No. 6).
                9     IV.    Conclusion
              10             Accordingly,
              11             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s motion to
              12      remand (ECF No. 23) be, and the same hereby is, GRANTED.
              13             IT IS FURTHER ORDERED that defendants’ motion to dismiss (ECF No. 6) be, and the
              14      same hereby is, DENIED as moot.
              15             DATED August 24, 2020.
              16                                                    __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -4-
